Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
	The recitations of the specific features of a vehicle door assembly in claim 1 including especially the construction of a retention feature coupled to the upper portion and having a ramp, at least a portion of which angles upward from the upper portion as the ramp extends generally away from the vertex, and a stop coupled to the ramp and extending generally downward therefrom to the upper portion, wherein the stop is configured to engage with a back side of the mount to generally prevent the movement of the retainer out of the aperture when the retainer is in the assembled position is not taught nor is fairly suggested by the prior art of record. 		
The recitations of the specific features of a clip in claim 6 including especially the construction of a retention feature coupled to the upper portion and having a ramp, at least a portion of which angles upward from the upper portion as the ramp extends generally away from the vertex, and a stop coupled to the ramp and extending generally downward therefrom to the upper portion is not taught nor is fairly suggested by the prior art of record. 
	The recitations of the specific features of a vehicle door assembly in claim 13 including especially the construction of retention feature coupled to the upper portion and having a ramp, at least a portion of which angles upward from the upper portion as the ramp extends generally away from the vertex, and a stop coupled to the ramp and extending generally downward therefrom to the upper portion, wherein the clip is operable to move from an unassembled position to an assembled position, in which at least a portion of the retainer extends through the aperture, and movement of the clip from the unassembled position to the assembled position causes the ramp of the retention feature to contact a periphery of the mount that defines the aperture, the upper portion of the retainer to flex toward the lower portion as the ramp of the retention feature slides along the periphery, and the upper portion of the retainer to flex back away from the lower portion as the stop of the retention feature moves beyond a back side of the mount is not taught nor is fairly suggested by the prior art of record. 	
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LORI L LYJAK whose telephone number is (571)272-6658. The examiner can normally be reached 8:00 AM-4:30 PM (EST) Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Glenn Dayoan can be reached on 571-272-6659. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





LORI LYJAK
Primary Examiner
Art Unit 3612



/LORI L LYJAK/Primary Examiner, Art Unit 3612